This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2012).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-0185

                            In the Matter of the Application of
                         Arthur Senty-Haugen for a Name Change.

                                  Filed August 25, 2014
                                        Affirmed
                                      Hudson, Judge

                               Carlton County District Court
                                 File No. 09-CV-13-1660

Arthur Dale Senty-Haugen, Moose Lake, Minnesota (pro se appellant)

Thomas H. Pertler, Carlton County Attorney, Carlton, Minnesota (for respondent)

         Considered and decided by Hudson, Presiding Judge; Stauber, Judge; and Kirk,

Judge.

                         UNPUBLISHED OPINION

HUDSON, Judge

         On appeal from the denial of his application for a name change, appellant argues

that the district court abused its discretion by denying the name change and concluding

that his Iowa marriage license was invalid. Appellant also argues that the district court

did not have jurisdiction over his name-change application and that the county attorney

had a conflict of interest that affected the fairness of the proceedings. We affirm.
                                            FACTS

       Appellant Arthur Senty-Haugen has been committed to the Minnesota Sex

Offender Program (MSOP) at Moose Lake as a Sexually Dangerous Person (SDP) and

Sexual Psychopathic Personality (SPP) since 1996.              Appellant’s partner, Brandon

Benson, has also been committed there since 2008. In 2012, appellant and Benson

allegedly were married by an officiant in Iowa. The two requested that MSOP recognize

their marriage and change their names to their new legal married names. Appellant

provided MSOP with an Iowa Certificate of Marriage that shows it was signed on May

21 by appellant and Benson, Reverend Sara E. Morse, and two witnesses who were

MSOP patients. The certificate provides that both appellant and Benson would have the

last name Senty Haugen Benson after marriage. It lists the location of the marriage as

Des Moines, Iowa, but no off-grounds or out-of-state travel approval had ever been

granted to appellant, Benson, or the two purported witnesses. A Minnesota Department

of Human Services (DHS) investigation was conducted in association with the request,

which concluded that the marriage was not valid because appellant, Benson, and the two

witnesses were not physically in Des Moines, Iowa on May 21.

       Appellant, relying on the same purported Certificate of Marriage, applied for a

name change in Carlton County on August 16, 2013.                  Notices were sent to all

jurisdictions where appellant had felony convictions. The Ramsey County Attorney

submitted a letter stating that it did “not believe that it has the statutory authority to either

approve or oppose” the name change based on the marriage documentation.                    Scott

County and respondent Carlton County objected to the name change. A hearing was


                                               2
held, and Carlton County argued that the name change would compromise public safety

because appellant had outstanding criminal charges. The district court questioned the

validity of the marriage because appellant and Benson were never actually present in

Iowa and gave both parties time to submit briefs on the issue. In its brief, Carlton County

again objected to the name change based on public-safety concerns and stated that it

believed the marriage was invalid.      Attached to the brief was a copy of the DHS

investigation report.   Appellant replied, claiming that the Carlton County attorney’s

office was representing MSOP and its interests rather than the county’s interests. He also

claimed that the DHS report was hearsay and should be suppressed. Finally, appellant

argued that, because the state of Iowa has not invalidated the marriage certificate, it is a

valid legal document that must be recognized under Minnesota law.

         The district court concluded that the Iowa marriage certificate is fraudulent and

that the marriage is not valid. In addition, the district court concluded that allowing

appellant to change his name would compromise public safety due to his “criminal

history and registration requirements.” This appeal follows.

                                     DECISION

         The district court’s decision to deny an application for name change is reviewed

for an abuse of discretion. In re Welfare of C.M.G., 516 N.W.2d 555, 561 (Minn. App.

1994).     Appellant argues that the district court “omitted the consideration that the

[m]arriage was already legal in the State of Iowa and that the State of Iowa had not

revoked, invalidated, or annulled th[e] [m]arriage.” The district court found that the

marriage certificate is fraudulent because appellant, Benson, and the two witnesses were


                                             3
not present in Des Moines on the date claimed.          The instructions issued with the

certificate clearly state that the “License to Marry in Iowa is valid ONLY for marriage

ceremonies solemnized within the boundaries of the State of Iowa” and that “[a]t a

minimum, the parties to be married, the Officiant . . . , and two witnesses must be

physically present. Marriage ceremonies are not valid by proxy, telephone, or other

electronic means.”    Because appellant and Benson were not physically present, the

marriage is not valid under Iowa law.       Minnesota law only recognizes out-of-state

marriages “that were valid at the time of the contract.” Minn. Stat. § 517.20 (2012).

Thus, there was no abuse of discretion in the district court’s conclusion that appellant and

Benson “do not have a valid marriage license which is admissible in Minnesota [c]ourts.”

Because the district court properly concluded the marriage was not valid, appellant’s

argument that the district court lacked jurisdiction over the name-change application

because “Iowa law already allowed. . . [a]ppellant to change his name” also fails.

       Appellant also argues that the district court improperly relied on the DHS

investigation report to reach its conclusion that the marriage was invalid because the

report was hearsay. Hearsay is an out-of-court statement “offered in evidence to prove

the truth of the matter asserted.” Minn. R. Evid. 801. Although the report may have

contained hearsay, we conclude that any error by the district court in accepting the report

was harmless.    Appellant submitted a response to the report, in which he objected

generally to its admission, but did not deny any of its contents. The district court

questioned the validity of the marriage sua sponte during the hearing, and its order

contains no mention of the report. Finally, appellant admitted at the hearing that he and


                                             4
Benson were not present in Iowa for the marriage. Thus, the DHS report concluding that

the marriage was invalid was corroborative of appellant’s testimony and, therefore, its

admission was harmless error. See State v. DeRosier, 695 N.W.2d 97, 106 (Minn. 2005)

(concluding that hearsay statements that corroborated other testimony were harmless).

      Next, appellant asserts that the district court improperly allowed MSOP to object

to the name change even though MSOP is not a “prosecuting authority” with the privilege

to object under Minn. Stat. § 259.13, subd. 1 (2012). We disagree. No MSOP employee

testified at the name-change hearing, nor did MSOP submit any paperwork to the court

noting an objection to the name change. Appellant also argues that there is a conflict of

interest involving the Carlton County attorney’s office because it contracts with MSOP to

provide legal services for “the prosecution of criminal activity involving patients” in

MSOP. Appellant argues that the county “had the statutory right to object if they

believed the name change would compromise public safety,” but that instead, the county

submitted the DHS investigative report that was originally prepared for MSOP.

Appellant’s argument fails because the county’s objections to the name change were

focused solely on public-safety concerns related to appellant’s pending criminal charges.

There is nothing in the record that indicates that the county or the district court was

improperly persuaded by the DHS report or MSOP.

      Finally, we note that the district court denied the name change because it would

“compromise public safety.” The district court noted that appellant had past offenses

involving theft and fraud and was currently facing charges of identity theft and credit-

card fraud. The district court concluded that a name change would “make it more


                                           5
difficult for law enforcement, as well as creditors, financial institutions, and other past

victims to receive restitution and other court judgments in their favor.” Appellant does

not dispute this finding on appeal. The district court did not abuse its discretion by

concluding that the Iowa marriage was invalid or by denying appellant’s application for a

name change based on public-safety considerations.

       Affirmed.




                                            6